Title: To George Washington from Elizabeth Foote Washington, 24 April 1797
From: Washington, Elizabeth Foote
To: Washington, George

 

Dear Sir,
Hay-field April 24th 1797.

I should not have mention’d my disappointment in not geting fish had I thought there had been justice done me—be assured I want no more, when I made application for fish, I was told that there was only two before me, Voilett & Cash—when they were supplied my turn should be next, I then waited patiently until word was sent me to send hands to receive my fish, I sent four which stay’d there near a week & got the few I have already mention’d—but that I blame no one for, because the fish did not run at that time, yet hop’d when they did, word would be sent me as it could be done without trouble, one of my men having a wife at the ferry. Since my hands came away, there has been other people who have got fish, besides two Back Waggons who certainly could not be promised before I was, if the truth was told when I first applied, therefore thought would make so free as to mention it to you, thinking perhaps you would make some enquiry & the matter might get righted, having often heard that people were very apt not to get their turn at fishing Landings, even when they had their Negroes waiting there to receive the fish, I hope Sir you will pardon me for troubleing you with such trifles, was it not so late in the season I should not have mention’d it, but apprending it was too late to apply to any other fishery, took the liberty of applying to you, but not with an Idea, or the most distant wish that you should disfurnish your family for me. no—I think it behoves every one to take care of their own family first in every respect, & should I be so unlucky as not to get fish, I shall feel myself as much oblig’d to you for your good will as if I had got them. please to present my most respectful compliments to Mrs Washington, & assure her I should have been to see her before this, but understand that it is utterly impossible for a carriage to pass the Road that is between us. just as I had wrote thus far, news came that I must send for fish, which I thank you greatly for, & should not trouble you with this letter now, only I think it is in some measure necessary to show, that I did not expect any thing more then what was the common rule at fishing Landings, to have my turn. with much truth & Sincerity I am dear Sir with the highest esteem your very Humble Servant

Elizabeth Washington

